Case 17-20526-TPA   Doc 1395    Filed 10/30/18 Entered 10/30/18 16:24:24 FILED
                                                                           Desc Main
                               Document     Page 1 of 1                  10/30/18 3:47 pm
                                                                         CLERK
                                                                         U.S. BANKRUPTCY
                                                                         COURT - :'3$
